 In the Matter of PAC] 1 rC AIIIMOTIVF CORPORATIONandINTERNATIONALASSOCIATION OF MACIIINISrs1 LODGE 1309,DIST. 87Case No. PO-C-1484.-Decided November 06,1947Mr. Thomas J. Davis, Jr.,for the Board.Victor Ford Collins, Esq.,ofLos Angeles, Calif., byMr. Frank J.Kanne, Jr.,for therespondent.Mr. A. C. McGraw,of Oakland, Calif., for the Union.DECISIONANDORDEROn March 11, 1947, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding,finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the respondent cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are herebyaffirmed.TheBoard has considered the Inter-mediate Report,the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent,Pacific AirmotiveCorporation,Fresno, California,and its officers, agents,successors andassigns shall:1.Cease and desist from :(a)Refusing to bargain with International Association of Machin-ists,Lodge 1309, Dist. 87, as the exclusive bargaining representative75 N. L. R. B., No. 38283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all its employees at its Fresno branch at Fresno, California, engagedin the maintenance, repair, and servicing of aircraft and aircraftengines, except for guards, office clericals, salesmen, group leaders, andall supervisors;(b) In any other manner interfering with the efforts of Interna-tional Association of Machinists, Lodge 1309, Dist. 87, to negotiatefor or represent the employees in the aforesaid unit as their exclusivebargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Associa-tion of Machinists, Lodge 1309, Dist. 87, as the exclusive bargainingrepresentative of the employees in the unit set forth above, withrespect to rates of pay, wages, hours of employment, or other con-ditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement;(b)Post at its offices in Fresno, California, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 1 Copies,of said notice, to be furnished by the Regional Director for theTwentieth Region, shall, after being duly signed by the respondent orits representative, be posted by the respondent immediately -uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees ai*e customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps havebeen taken to comply herewith.INTERMEDIATE REPORTMr. Thomas J. Davis, Jr,for the Board.Victor Ford Collins, Esq.,of Los Angeles, Calif, byMr. Frank J. Kanne, Jr.,for the respondent.Mr. A C McGraw,of Oakland, Calif, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by International Association of Machinists, Lodge 1309,District 87, hereinafter referred to as the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Twentieth RegionSaid notice,however,shall be,and it hereby is, amended by striking from line 3 thereofthe words"The Recommendations of a Tiial Examiner" and substituting in lieu thereof thewords "A Decision and Order " In the event that this order is enforced by a decree of aCircuit Court of Appeals, there shall be inserted in the notice, before the words "A Decisionand Order,"the words"A Decree of the United States Circuit Court of Appeals Enforcing." PACIFIC AIRMOTIVE CORPORATION285(San Francisco, California), issued its complaint dated November 29, 1946,against Pacific Airinotive Corporation, Fiesno, California, herein called the re-spondent, alleging that the respondent had engaged in and was engagingin unfairlabor practices affecting commerce within themeaningof Section 8 (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,Herein called the Act. Copies of the complaint, together with notice of hearingthereon, were duly served upon the respondent and the Union.With respect to unfair labor practices, the complaintallegesin substance thatthe respondent on April 18, 1046, refused, and thereafter continuedto refuse, torecognize the Union as the duly designated exclusive representativeof its em-ployees in an appropriate unit for the purpose of collectivebargaining.In itsanswer, dated December 6, 1946, the respondentdeniesthat its activities atFresno constitute interstate commerce within themeaningof the Act, admits thatit has refused to bai gain with the Union, but alleges that the Union is not the dulyconstituted bargaining representative of its employees in an appropriate unit.Pursuant to notice a hearing was held at Fresno, California, on December 12,1946, befoi e the under signed, Sidney L Feiler, the Trial Examiner duly designatedby the Chief Trial ExaminerThe Board and the respondent were represented bycounsel ; the Union, by a representative.Full opportunity to be heard, to examineand ci oss-examine witnesses, and to introduce evidence bearing on the issues wasafforded all partiesAt the commencement of the hearing therespondent movedto amend its answer to specifically deny the allegations in the complaint as tothe nature and extent of its Fresno operationsThis motionwas grantedwithoutobjectionAfter all the evidence had been offered, all parties presented oraliirgunientOpportunity was then afforded the parties to file briefsand proposedfindings of fact and conclusions of law.Briefs were received from all the parties ;the brief from the Union also contained proposed conclusions of law.Upon the entirerecord in the case, andfrom hisobservationof the witnessesthe undersigned makesthe following :FINDINGS OF FACTirink iiUSi\FSS OF THE 1iESPONDFNrThe respondent is a California corporation having its principal office and placeof business in Glendale, Cahfoini,iDetailed information concerning the historyand business of the respondent is contained in Amendment No 3 to RegistrationStatement, dated April 2, 111-16, and filed by the respondent with the Securitiesand Exchange CommissionThe following material taken from that statementi,^pertinent hereinThe business of this Company now consists of. (1) Repair, overhaul, modi-fication, and seivicing of airplanes, aircraft engines, accessories, propellers,instruments, and parts; (2) manufacture and sale of specialized aircraft tool-ing and equipment for use in the ,is-enibling, servicing, and maintenance ofaircraft; (3) selling at wholesale and retail of aircratt engines, parts, acces-sories, and geneal acioi:mtical supplies, (4) export of aircraft parts, ma-terials, and supplies, including equipment m,inufactured by the Company,(5) acting as manufacturer's agent; (6) assembly of propellers shipped ina "knock-down" condition fiom original nianufactuies; (7) operation ofairport at San Jose, Califonnia; (8) acting as authorized distributor andjobber, as well as authorized repair stations for many well-known aeronau-tical lines; (9) manufacturer of engines for use in model airplanes, and (10) 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerally conducting a complete business in the aircraft supply and servicefield.The Company maintains its executive offices at 6265 San Fernando Road,Glendale 1, California, and also maintains plants and offices to conduct itsoperations at Lockheed Air Terminal, Burbank, California ; Glendale, Cali-fornia; North Hollywood, California ; Oakland, California ; San Diego, Cali-fornia ; San Jose, California ; Fresno, California; Seattle,Washington ;Kansas City, Missouri, and Anchorage, Alaska.There is set forth in the following a more detailed description of the busi-ness and activities carried on by the Company :Seance(a)The Company holds five Civil Aeronautics Authority approved repairstation certificates and engages in the repair, overhaul, service, modificationand reconversion of practically all types and sizes of airplanes, airplaneengines, radios, instruments, propellers, parts, and accessoriesThese servicesare performed for domestic and foreign air lines, industrial and business firms,air freight carriers, charter service operators, flying schools, privately ownedairplanes, and for manufacturers in the aviation industry.(b)The Company assembles aircraft propellers, which are shipped to itin a disassembled condition for final assembly and test. Such propellerswhen completed, are delivered mainly to airframe manufacturers and to theircustomers.Manufacturing(a) The Company manufactures over 350 items of specialized aviation toolsand equipment for use in the maintenance, repair, overhaul and service ofairplanes, engines, propellers, accessories, and parts.This equipment isbeing sold to air lines and overhaul stations, both for domestic and foreignuse.(b)The Company manufactures and sells miniature engines, under thetrade name of "Dennymite," for use in model airplanes.Stores(a) The Company ni:rintains stores at several of its locations which carryinventories of engines, engine parts, accessories, instruments, radios, andgeneral aeronautical suppliesThese are sold at wholesale or retail to airlines, air freight carriers, charter service operators, dealers, airframe manu-facturers, and to private flyers.The respondent also lists in the aforementioned statement companies for whomits acts as distributor and manufacturer's agentSeveral of the concerns men-tioiied have been found by the Board to be engaged in interstate commerce withinthe meaning of the ActThe respondent concedes that it is engaged in interstate commerce and also ad-mits that in a recent representation proceeding relating to its operations at Bur-bank, California, it conceded that it was subject to the Act as to its activities atBurbank.However, it denies that its operations at Fresno, California, which arethe subject of this proceeding, are in interstate commerce''On Mai ch 6. 1946, C C Smith, the respondent's Industrial Relations Director, addresseda letter to the Board in answei to its request foi ilifounation as to the lespondent's busi-ness in connection with a representation petition filed as to the Fresno operationsTheconcluding paragraphof thatletter is as follows PACIFIC AIRMOTIVE CORPORATION287The, respondent commenced operations at Fresno in February 1946, whenit purchased materials and equipment from a local concern at Chandler FieldThe operations at Fresno are described by the respondent in its afore-mentionedregistration statement as, "Engine and aircraft maintenance and overhaul,general aeronautical supply sales "The operations at Fresno are in charge ofa manager who receives his instructions from top supervisory officials at therespondent's headquartersWhile some quantities of materials and suppliesare purchased directly by the Fresno branch, the great majority of its suppliesare received from the respondent's main warehouses located elsewhere sincethe respondent uses a system of central purchasing.A. L. Schluttig, assistantto the vice president and also in charge of the Fresno operations at the time ofthe hearing, was unable to specify the points of origin of shipments to therespondent of items purchased centrally and later requisitioned for use atFresno?However, he identified various items used at Fresno as made bycompanies distributing their products Nation-wide and who have been foundby the Board in prior cases to be engaged in interstate commerce.' In addition,the Fresno branch on advice from the home office purchases approximately threeor four hundred dollars worth of material and supplies each month from pointsoutside the State of California.The Fresno branch supplies parts to dealers in the territory approximately100 miles north and south of Fresno. About 500 airplanes are based in thatterritory and the respondent has business relations with approximately 10dealersIn addition the respondent leases space from the city of Fresno atChandler Field.The general nature of the respondent's operations at thatfield, according to Schluttig, is air-frame repair work, recovering, painting, -andengine tests.Employees also have been engaged since the summer of 1946 indismantling B-24 engines.The parts are sent to the respondent's Glendalebranch and are used for replacement work on DC-3 and other commercial air-craft.The DC-3 airplanes are the type used by regularly scheduledairlinesengaged in interstate commerceThe sales and services by the respondent at its Fresno operation for 1946totaled $96,337.41 up to November 30.The bulk of the work performed wason small-type aircraft not engaged in interstate operations.There was intro-duced in evidence a statement of the respondent's accounts receivable at theFresno operation for the month of November 1946, and it was stipulated thatitwas typical and showed substantially the same customers, with the exceptionof Union Oil Company and Fire Company Adjustment Bureau, that the respondentdealt with in the other months of 1946Some of these customers were operatorsof airfield, Civil Aeronautics Administration, U. S. Forestry Service, Mazzei-It is our earnest desire, at all times, to cooperate with the NLRB and to assistthem in any particular case which may be appearing before the Board. The informa-tion requested by the Board in subject case would require it great deal of time andeffoit to compile and since the Company is in Interstate Commerce, it is raising noquestion as to the National Labor Relations Board's jurisdictionIn view of thesefacts,we would appreciate the Board withdrawing their request for the indicatedinformationThe respondent now takes the contrary position."There was no substantial dispute as to the factual background of the respondent'sFresno business,and the findings herein are based principally upon time testimony ofSchluttig.3Some of the items mentioned by Schluttig were engine pacts for Continental,Lycoming,and Franklin motors, Motorola radios,Pioneer and Kolzman instruments,and GeneialElectric lamps. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDHill Aeronautics and Pacific Air Lines,charter carriers,and U.S. Coast Guard.These individual accountswiththe exception ofâIazzei-Hillwere small indollar value for the month.Some repair jobs and checking have also beendone for Transcontinental and Western Airlines, but no major work has beenundertaken for them.Work also was performed in July 1946 for a chartercarrier based in Arizona.Employees also have been engaged since August 1946 in making repairs on alarge airplane owned by the UnionOil Companyand maltingit readyfor testsand licensing by the Civil Aeronautics Administration.Employees from otherlocations were used for certain special work on this airplane.The Fresno branch has not performed any work outside the State of California.Such work has been referred to the home office.ConclusionsThe respondent contends that its operations at Fresno do not constitute inter-state commerce within the meaning of the Act. It maintains that the opera-tions at Fresno are separable from the other operations of the respondent atother centers and that while the respondent is engaged in interstate commercethe operations at Fresno are not integrated with the interstate activities ; andas to the business at Fresno itself, the work performed there is intrastate incharacter and that certain work relied on as being in inteistate commerce wereisolated tiansactions inconclusive in nature, and occurred after the electionheld herein on March 19, 1946. The Board and the Union contend that theFresno operations are integrated with the respondent's other operations andthat independently thereof the nature of Fresno operations make the respondentsubject to the Act.The undisputed facts established that a close relation exists and has existedbetween the Fresno operation and the other operations of the respondent.Asubstantial portion of the materials and supplies used at Fresno are obtainedby requisition from stores accumulated by central purchasing.The respondentdoes not argue that these purchases were not originally made in interstate com-merce, but it maintains that these purchases cane to rest at the respondent'swarehouse facilities in California and that the later shipments to Fresno formno basis for a finding that the respondent's Fresno operations are thereby subjectto the Act.The undersigned does not accept this argument.The respondent'spurchases at its main branch had to be made with due regard for the require-ments at Fresno. To disregard this normal flow of materials and supplieswould be to set up a barrier or artificial separation which does not exist infact.It cannot be said that a labor dispute at Fresno would not interferewith the purchases and flow of goods to the respondent's main facilities sincethose purchases of necessity in part reflect the needs at FiesnoThe contraryis true.The remaining purchases at Fresno to the extent of three to fourhundred dollars per month were admittedly made in interstate commerceThe organizational set-up of the respondent indicates quite clearly that amain purpose was to establish various branches giving standardized serviceand serving as outlets for materials and equipment purchased in interstatecommerce.The undersigned concludes that the operations at Fresno are planned and dooperate as an integrated part of the respondent's complete operations and forthat reason and because of the effect of the Fresno operations upon the re- PACIFIC AIRMOTIVE CORPORATION289spondent's purchases in interstate commerce the undersigned finds that thoseoperations affect commerce within the meaning of the Act.4Certain aspects of the work at Fresno during 1946 are indicative of the closerelationship between the other parts of the respondent's organization and theFresno branch.When the respondent undertook to dismantle aircraft enginesto add their parts to its stores, that work was assigned to the Fresno branch.Conversely,when the Fresno branch undertook reconditioning work for theUnion Oil Company mechanics were assigned from the amain headquarters ofthe respondent to assist in their work.The evidence as to the repair work performed at Fresno indicates that forthe most part it consisted of repairs to airplanes not engaged in interstate opera-tions.However, the Fresno branch did perform work for or made sales tocharter carriers, governmental agencies and companies engaged in interstatecommerce.The undersigned concludes and finds that at all times here relevant the respond-ent at its Fresno branch has been engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 1309, Dist. 87, is a labor organi-zation admitting to membership employees of the respondent.III. THEUNFAIR LABOR PRACTICES ;THE REFUSALTO BARGAINA. The appropriate unit; rep) esentatcon by the Union of a majority thereinThe Union filed a representation petition on January 24, 1946.On March15, 1946, the Union and the respondent signed an Agreement for Consent Election.The Agreement provided that an election by secret ballot should be conducted onMarch 19, 1946, among the respondent's employees in the following appropriateunit:All employees of the Corporation's Fresno Branch at Fresno, California,engaged in the maintenance, repair, and servicing of aircraft and aircraftengines, except for guards, office clerical, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, salesmenand group leaders.The day before the election two employees eligible to vote were sent fromFresno to another city for business reasons.The respondent brought this situa-tion to the attention of a representative of the Board and an agreement wasreached that the two men would be allowed to cast their ballots by mail i4N L R. B. v Virginia Electric d Pou er Company,314 U S. 469, affirming on this point115 F. (2d) 414 (C C. A 4), enf'g 20 N. L. R. B. 911;Williams Motor Company v N. L.R. B,128 F. (2d) 960 (C. C. A. 8), enf'g 31 N. L R B. 715; NL R B v. Schmidt Bak-ing Co, Inc,122 F. (2d) 162 (C. C A 4), enf'g 27 N. L. R. B. 864;Matter of PangbvrnCompany, lite,64 N L R. B. 1551 ;Matter of Atlantic Company,65 N. L. R. B. 1274.GRespondent's Objections to Conduct of Election(Bd. Ex 17),pg 2. There is a dis-pute as to the extent of the agreement concerning the voting procedure.The Regional Di-rector in his Report on Objections to Election(Bd Ex 16)found that the respondent hadagreed not only to the procedure of allowing the absent employees to vote by mail, but alsoto a delay in the counting of ballots until all the ballots could be commingled.The actionsof the respondent immediately after the election tend to negative such an agreementTheevidence presented at the hearing,in the opinion of the indersigned,does not sufficientlyestablish the making of a definite agreement for the commingling and counting of ballotsat a later date. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 19, 1946, the election was held at Fresno as scheduled.The respond-ent and the Union each designated an observer to watch the ballotingAt theconclusion of the balloting, the Board Field Examiner inattendance sealed theballots in an envelope and he and each of the observers signed their names acrossthe flap.The observers signed a Certification on Conduct of Election. The FieldExaminer then informed representatives of the respondent that he was takingthe ballots to the Regional office at San Francisco and that all parties would beinformed when a count of the ballots would be madeOn March 20, 1946, the respondent sent a telegram to the Regional Directorobjecting to the conduct of the election on the grounds that the votes were notcounted and tabulated as soon after the election as feasible, that a tally of ballotswas not furnished to the parties at the conclusion of the election, that the author-ized observer for the respondent was denied his privilege and duty of verifyingthe tally by reason of the removal of the ballots to San Francisco, and that theballots were removed from the place of election prior to their count and tabulation.On March 25, representatives of the respondent and the Union met with theField Examiner at the Board office in San Francisco for the purpose of countingthe ballots.When the respondent pressed its objections, the counting was post-poned.The Union then filed a memorandum on the objections,dated March 26, 1946,in which it maintained that the procedure sought to be followed by the Boardwas fair and that the objections were speciousThe respondent in its reply tothe Union'smemorandum reiterated its position.It called attention to para-graph 6 of the "Agreement for Consent Election," which provides :Observers-Each party hereto will be allowed to station an equal numberof authorized observers,selected from among the nonsupervisory employeesof the Employer, at the polling places during the election to assist in itsconduct, to challenge the eligibility of voters,and to verify the tally.Assoon after the election as feasible,the votes shall be counted and tabulatedby the Regional Director,or his agent or agents.Upon the conclusion of thecounting,the Regional Director shall furnish a Tally of Ballots to anobserver designated by each party for such purpose.The respondent maintained that the above provision requires that the ballotsbe counted immediately after the voting so that the observer could verify thetally.While recognizing that special situations might require a departure fromnormal procedures, the respondent maintained that that was not the situationin this case, that it was feasible to count the ballots at the time of the election,and that a more reasonable procedure would have been to have counted theballots on band at the time of the election and to have made a subsequent countof the mailed ballots, if necessary.On March 29,1946, the Regional Director issued a Report on Objections toElection in which he considered the objections raised to the conduct of theelection,concluded that they were without merit,and ordered that the ballotsbe counted at the Board offices in San Francisco on April 5, 1946.The Union and the respondent were both represented at the counting of theballots, the respondent having designated its Fresno Manager Hawker asobserver without prejudice to its previously expressed objections.The FieldExaminer identified his signature on the flap of the sealed Fresno ballots.Therespondent then checked the signatures of the observers on the flap and also thesignatures on the envelopes of the two ballots that had been received by mail.The mailed ballots were then intermingled and counted by Hawker and the repre- PACIFIC AIRMOTIVE CORPORATION291sentative of the Union, McGraw. They both then signed a Tally of Ballots certify-ing that a majority of the votes had been cast for the Union.6The respondent then filed Objections to Conduct of Elections maintaining andaffirming its previously expressed position.The Regional Director on April 12,l946, issued a Report on Objections to Election overruling the objections.OnApril 22, 1946, he issued a Consent Determination of Representatives findingthat the Union was the designated exclusive collective bargaining representa-tive of the respondent's employees in the unit set forth in the consent electionagreement.ConclusionsThe sole issue as to the respondent's refusal to bargain is the validity of theprocedure used in the counting of the ballots. It is true,as the respondent con-tends, that the election procedure set forth in the Board's Rules and Regula-tions contemplates an election by secret ballot and the counting of those ballotsand the preparation of a tally immediately thereafter.In this manner, fulleffect is given to the twin policies of assuring employees who vote that they canexercise their freedom of choice secure in the knowledge that the individualvotes will not be disclosed and secondly,that the respective parties will havefull opportunity to observe the counting of the ballots and thus be able to maketimely objections and prevent any fraud or mistake.However, as the respondentrecognizes in its brief,special circumstances do arise where a different pro-cedure must be employed to protect the rights of all the parties and it has beenheld that the Board has wide discretion in determining the election procedureto be used 7In the instant case a special situation did arise immediately prior to theelection in that two of the eligible voters were absent from Fresno on the dayof the election on the respondent's businessThe two alternatives open to theparties were to either postpone the election or to proceed and to make provisionsfor allowing the two absent employees to cast their ballots.The latter choicewas agreed to prior to the election.At the conclusion of the balloting at Fresno two alternatives again faced theparties.There was a strong possibility in view of the small total of ballots,that the two mailed ballots might be determinative of the election.If the bal-lots were counted at Fresno and a later count made of the mailed ballots, thechoice of the two absentee voters would have been revealed and the secrecy ofthe ballot would have been destroyed as to themThe other possibility, andthe one selected by theFieldExaminer,was to postpone the count until all theballots had been received. In this way the secrecy of the ballot was fullypreserved to all the voters.-In addition,steps were taken to safeguard the interests of the parties againstany tampering with the ballotsAfter the balloting at Fresno, the two ob-eThe tally was as follows :Approximate number of eligible voters---------------------------------13Void ballots-------------------------------------------------------0Valid votes counted--------------------------------------------------13Challenged ballots---------------------------------------------------0Votes cast for Union-------------------------------------------------9Votes cast against the Union-----------------------------------------4'Southern Steamship Co v. N L. R. B,316 U. S. 31, reversing and remanding 120 F.(2d) 505 (C. C. A. 3), enf'g 23 N. L. R. B. 26; N. L.R. B. v. 0. U. Hofmann,et al.,147F. (2d) 679 (C. C. A. 3), enf'g 55 N L. R. B. 683. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDservers and the FieldExaminersigned theirnamesacross the flap of theenvelope containing the ballots.The ballots remained in custody of the Board.Before the ballots were counted, representatives of the parties were assembledand the signatures on the flap of the envelope containing the Fresno ballots andThe signatures on the envelopes of the mailed ballots were compared with signa-tures on file with the respondent.The ballots were then mingledand the countwas made by the parties.It is clear that precautions were taken to prevent any tampering with theballots and there is no allegation of fraud.The respondent's chief contention isthat the consent election agreement prescribed a set procedure which could not bevaried, that there was such a variance, and that the election was a nullity. Theundersigned does not agreeThe consent election agreement providesin Section1 thereof, "Said election shall be held in accordance with the National Labor Re-lations Act, the Board's Rules and Regulations, and the customary proceduresand policies of the Board . . " The experience of the Board, as evidenced in itsdecisions, is that special situations do arise in the conduct of elections whichrequire special arrangements and the Courts have recognized that the Board haswide discretion in such matters. The sentence quoted above concludes,as follows,"provided that the determination of the Regional Directorshall be final andbinding upon any question, including questions as to the eligibilityof voters,iaised by any party hereto relating in any manner to the election."The under-signed construes the provision to mean that the Regional Directorhas discretionin determining whether an election has been properly conducted.The provisionexpressly contemplates that questions may arise in the conduct of an electionand that the Regional Director may makefinaldetermination thereonThe evidence establishes that a special situation arose which requireda specialprocedure in order to protect the secrecy of the ballots cast.The method usedpreserved the secrecy of the ballot and also insuredagainst any fraud or ,tamper-ing with the ballots before they were counted.The undersigned concludes thatthe Regional Dii ector acted within the scope of authority as set forth in theconsent election agreement in overruling the objections raised to the election andin certifying the Union as collective bargaining representative.The undersignedfurther concludes that said decisions effectuated the policies of the Act as tothe selection of collective bargaining representativesThe undersigned, therefore, finds that all employees of therespondent's FresnoBranch at Fresno, California, engaged in the maintenance, repair, andservicing ofaircraft and aircraft engines, except for guards, office clerical,salesmen, groupleaders, and all supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the statusof employees,or effectivelyrecommendsuch action, constitute, and at alltimesmaterialherein constituted,a unit appropriate for the purposes of collectivebargaining.The undersignedfurther finds that on and at all times after April 5, 1946, the Union was the dulydesignatedcollective bargaining representative of the employeesin said appro-priate unit.B. The refusal to bargainThe complaint alleges and the answer admits that the Union requested the re-spondent to bargain collectively with it as the exclusive representative of all the8A.J. Tower Company v. N L R. B., 67 SCt 324Matter of Capitol Gi eylotind Lines,49 N L R B 156, enf'd 140 F. (2d) 754 (C. C. A. 6), cert den 322 U S 763. See also,Matter of Botany WorstedMills, 56 N. L R B 370, 382 PACIFIC AIR_MOTIVE CORPORATION293employees in the aforesaid,appropriate unit.Letters from the attorney of thei espondent to the Union dated April 22, 1946 and November 29, 1946, were intro-duced in evidenceIn both these letters, the respondent's position,as discussedabove, was set forth and also a refusal to recognize the Union and bargain with it.The undersigned finds that the respondent on April 22, 1946, and atall timesthereafter, has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated by thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and from anyether acts in any manner interfering with the efforts of the Union to negotiatefor or represent the employees in the unit herein found appropriate, as exclusivebargaining representative.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1 International Association of Machinists, Lodge 1309, Dist. 87, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.All employees of the respondent'sFresno Branch at Fresno, California,engaged in the maintenance,repair,and servicing of aircraft and aircraft engines,except for guards, office clerical, salesmen,group leaders,and all supervisoryemployees with authority to hire, promote, discharge,discipline,or otherwiseeffect changes in the status of employees, or effectively recommend such action,constitute,and at all times material herein constituted,a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.3.International Association of Machinists, Lodge 1309, Dist. 87, was on April5, 1946,and at all times thereafter has been the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.766972-48-vol 75-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 By refusing on April 22, 1946, and at all tines thereafter to bargain col-lectivelywith International Association of Machinists, Lodge 1309, Dist. 87,as the exclusive representative of all of its employees in the aforesaid appropriateunit, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section S (5) of the Act.5By said acts, the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act °RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Pacific Airmotive Corporation, Fresno, California, its officers, agents, successorsand assigns shall :1.Cease and desist from(a)Refusing to bargain with International Association of Machinists, Lodge1309,Dist. 87, as the exclusive bargaining representative of all its employeesat its Fresno Branch, at Fresno, California, engaged in the maintenance, repair,and servicing of aircraft and aircraft engines, except for guards, office clerical,salesmen, group leaders, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action;(b)Engaging in any other acts in any manner interfering with the effortsof International Association of Machinists, Lodge 1309, Dist 87, to negotiatefor or represent the employees in the aforesaid unit as exclusive bargainingagent.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Upon request bargain collectively with International Association ofMachinists, Lodge 1309, Dist. 87, as the exclusive bargaining unit describedherein with respect to rates of pay, hours of employment, or other conditions ofemployment, and if an understanding is reached embody such understanding ina signed agreement ;(b)Post at its offices at Fresno, California, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, shall, after being duly signed byrespondent, be posted by respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by respondent to insure that said notices are notaltered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Twentieth Region in writing, withinten (10) clays from the date of the receipt of this Intermediate Report, what stepsrespondent has taken to comply herewithIt is further recommended that unless on or before ten (10) days from -thedate of the receipt of this Intermediate Report, respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,9 The Union has submitted four proposed conclusions of lawThese have been adopted PACIFIC AIRMOTIVE CORPORATION295the National Labor Relations Board issue an order requring respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Boardmay,within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25,D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof ;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shallbe promptly made as required by Section 203 65As ful tiler provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.SIDNEY L. FELLER,Trial Examiner.Dated March 11, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage in any acts in any manner interfering with the effortsOf INTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 1309, DIST. 87, tonegotiate for or represent the employees in the bargaining unit describedbelow.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed below with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All employees at the Fresno Branch, Fresno, California, engaged inthe maintenance, repair, and servicing of aircraft and aircraft engines,except for guards, office clerical, salesmen, group leaders, and allsupervisory employeeswith authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.PACIFIC AIRMOTIVE CORPORATION,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.